Case 1:03-md-01570-GBD-SN Document 4686-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4686-2 Filed 07/17/19 Page 2 of3

* . Gase 1:18-cv-12276-GBD-SN Document 12 Filed OB/g@¢ik9srkRage 1 of 2

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT Doc #

SOUTHERN DISTRICT OF NEW YORK DATE FILED.

   

Aamoth, et al.
CERTIFICATE OF MAILING

Case No,: _1:18-cv-12276 (GBD)(SN)

¥

The Islamic Republic of Iran

 

 

I hereby certify under the penalties of perjury that on the _27_ day of March , 2019, ] served:__
Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran, Iman

Khomeini Avenue, Tehran, Iran, Attn: H.E. Mohammad Javad Zarif

 

C) the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)Cii).

O the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

xX the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

L] the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

_2 copy(ies) of the Summons, Complaint, Civil Cover Sheet, Notice of suit prepared
in accordance with 22 CF §93.2 with a copy of 28 U.S.C. 1330, affidavit of translator (along with
translations of the above documents)

by Federal Express 8606 6542 7454.

Dated: New York, New York the ath
03/27/2019 ge ea,

Rupy J. KRANICK.",' ye he ey
CLERK OF COURT;

et

   

 

Melina Roberts gig et epost
DEPUTY CLERK 2 it

 
 

 

~ » FedEsc. us airpii

Baron “ S606 6542 7454

 

 

| 1 From Ptsass pric enctprass hart

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sender's FedEx } orm 1
a _ = 7 FedEx Priority Ovemight FedEx Standard Overnight Fed
7 Account Number 6283 5404 9 ==. eerie: Fan Cy Naot business eflamoon® q C fede = Over Ee
sore HST pOEe the “guEt, Ruby J. Krajick oa eee
' Phone { ) Saco bein de? Turd (Cy Peseseseans Sever |
Southern District of New York St mai
Com ffi Clerk ah Ex i i :
7 Comey Office of the press Freight Service Packages sver #2 fis.
g FedEx 1Day Freight* FedEx 2Day Fref FedEx Sey
sais 300 Pearl Street Oto O See, ORES
= Tapuliedioaean * Cal for Confirenstion: “Tema
s . New York NY 5_ Packaging _—
Sty Sut zp 10007 OO redex C1 eseepaie EY rote Oo a
3X . Envelope* Sot Po, Fedex Other 3
z 2 Your internal Billing Reference 101147. JPGADINAL - 6 Special Handing Fi ir a Oe shintieabliin z
® 3 To Delivery i.’ ere Satuniay . 3
3 z Secretar Soren g
Ss -— Reciient set tin F DLE aa Ee of Abs cular Serydces j 202-736-9110 C1 ir aoa fr” Dstt toetie C1 street 3
& : NOT Avai able ONLY for a
E Office £ P li dl py se err iar al dangerous goods? Petes, =
S company | oL Policy Review and Inter-Agency Liason [No Ove Tie [J Dyi :
s ite S$
x Tv. Enbpors Divienwoe Dry toa, 9, Un Tae r1——_y za
Braye 0-§, Dareztpept gf State |
= Wo ceanot dalivorte RO, boxes er POLGIP coden ‘Dept/Fiey'S a/Recm Y Fa me Eimer FedEx Acct, No.or No. tate i z
*  pdiress- +2291 C Street NW U eat Ey tpi Cette pono, oO
To request p package de hold at a specific Fedex location, print Pedex edgewss hora.
, ; FedicAee ta 293 ~SYae ~G .
Washington . —— O11 sm
Gy & State DC zp 20520 Total Packages Total Weight Total Declared Valet
! ; $ 0
"Pac unt ek eae et Sa ik a Og APB ou ee te pele
8 NEW Residential Delivery Signature Options syanqar.spmeaevaneantaes
No Signature Direct Signature I Signature
Oita Oceano Oke, § [ag]

, Pe, E
i valde anes, bhai aogier

Fiov, Data B/05-Pont £15825] + 1994-2065 FodEx: PRINTED IN USA. SAY

 

 

Case 1:03-md-01570-GBD-SN Document 4686-2 Filed 07/17/19 Page 3 of 3
-Case 1:18-cv-12276-GBD-SN Document 12 Filed 03/27/19 Page 2 of 2
